Case 1:18-cv-17122-RBK-AMD Document 39 Filed 10/14/20 Page 1 of 11 PageID: 230




 NOT FOR PUBLICATION

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE

                                                       :
  CYNTHIA ADAMS-BUFFALOE, et al.,                      :
                                                       :
                    Plaintiffs,                        :         Civil No. 18-17122 (RBK/AMD)
                                                       :
             v.                                        :         OPINION
                                                       :
  STATE-OPERATED SCHOOL DISTRICT                       :
  OF THE CITY OF CAMDEN A/K/A                          :
  CAMDEN CITY SCHOOL DISTRICT,                         :
                                                       :
                    Defendant.                         :


 KUGLER, United States District Judge:

        This matter comes before the Court upon Defendant’s Motion to Dismiss Count I of

 Plaintiffs’ Complaint (Doc. 20) and Plaintiffs’ Motion to Amend/Correct the Complaint (Doc. 21.)

 For the reasons stated herein, the Motion to Amend/Correct the Complaint is denied, and the

 Motion to Dismiss is granted.

 I.     Background

        This action arises out of an employment dispute. Plaintiffs Cynthia Adams-Buffaloe, Hope

 Edwards-Perry, Jerry Brown, Leon Mashore, and Robert Atwell were former Vice Principals in

 the State-Operated School District of the City of Camden (the “District”). (Doc. 20-1, “Proposed

 Am. Compl.” ¶1.) Plaintiffs allege that on June 30, 2016, the District abolished the position of

 “Vice Principal” and created a substantially similar position titled “Lead Educator.” (Id. ¶¶ 2, 71.)

 Plaintiffs allege that the District refused to appoint Plaintiffs to Lead Educator positions, and the

 District instead appointed less qualified and less senior individuals. (Id. ¶ 2.) Plaintiffs argue that



                                                   1
Case 1:18-cv-17122-RBK-AMD Document 39 Filed 10/14/20 Page 2 of 11 PageID: 231




 the District’s decision to demote and refuse to promote Plaintiffs amounted to discrimination on

 the basis of age. (Id.) Plaintiffs brought the matter before the New Jersey Office of Administrative

 Law, which proceeded to a full hearing. (Id. ¶¶16–22.) The Administrative Law Judge found that

 the District violated Plaintiffs’ right of tenure by abolishing the Vice Principal title, refusing to

 assign Plaintiffs to Lead Educator positions, and thus essentially demoting Plaintiffs. (Id.) The

 “Commissioner of Education issued a final decision” adopting the Administrative Law Judge’s

 findings and “clarifying that Plaintiffs were entitled to retroactive relief to July 1, 2016[.]” (Id.

 ¶77.) Plaintiffs plead that “the District has yet to comply with the Commissioner’s directive.” (Id.)

        Plaintiffs filed this action in New Jersey Superior Court on November 6, 2018. (Doc. 1.)

 The Complaint pleads violations of the New Jersey Law Against Discrimination (“NJLAD”), the

 Age Discrimination in Employment Act, and Title VII of the Civil Rights Act of 1964. Defendant

 removed the case to this Court, citing federal question jurisdiction under 28 U.S.C. § 1331. (Doc.

 1.) On December 19, 2018, the District filed a Motion to Dismiss Count I of the Complaint. (Doc.

 5.) The Motion argued that the NJLAD claim was subject to a two-year statute of limitations. (See

 Doc. 5-1.) Plaintiffs did not oppose the Motion to Dismiss. Instead, Plaintiffs’ counsel wrote a

 letter to the Court on January 3, 2019 indicating that they had “decided not to file opposition to

 the pending Motion[.]” (Doc. 7.)

        On January 17, 2019, Magistrate Judge Donio held an initial scheduling conference with

 both parties. (See Doc. 13.) During this conference, Magistrate Judge Donio administratively

 terminated the case without prejudice, pending resolution of the proceedings before the Office of

 Administrative Law. (Id.) Accordingly, Magistrate Judge Donio dismissed the District’s pending

 Motion to Dismiss without prejudice. (Doc. 11.)




                                                  2
Case 1:18-cv-17122-RBK-AMD Document 39 Filed 10/14/20 Page 3 of 11 PageID: 232




         On April 15, 2020, Magistrate Judge Donio conducted a status conference, and on that

 date, the Court reopened the matter, vacating the Order of administrative termination. (Doc. 18.)

 The next day, the District refiled its Motion to Dismiss, alleging identical arguments to that in its

 initial Motion to Dismiss. (Doc. 20, “Mot. to Dismiss.”) On April 16, 2020, Plaintiffs filed a

 Motion to Amend the Complaint under Rule 15(a)(1)(B). (Doc. 21, “Mot. to Amend.”) Plaintiffs’

 proposed Amended Complaint seeks to add allegations to establish that the District participated in

 an ongoing pattern of discrimination against Plaintiffs because the District disregarded the

 directives of the Commissioner of Education. (Id. ¶¶2, 75–78.) The District opposed the Motion

 to Amend the Complaint (Doc. 27, “Opp.”), and Plaintiffs replied (Doc. 29, “Reply.”)

         In lieu of filing an opposition brief to the District’s Motion to Dismiss Count I, Plaintiffs

 submitted a letter to the Court. (Doc. 30.) In this letter, Plaintiffs “submit that if the Court exercises

 its discretion to grant Plaintiffs’ motion to amend, and the proposed amended complaint becomes

 the governing Complaint, then the District’s” Motion to Dismiss becomes moot. (Id.) Plaintiffs

 additionally stated that “if the Court denies Plaintiff’s motion to amend, then Plaintiffs’ submit

 that they would not be in a position to oppose the District’s instant motion to dismiss.” (Id.)

 II.     Legal Standard

         A. Motion to Amend

         Amendments to pleadings are governed by Federal Rule of Civil Procedure 15(a). Under

 Rule 15(a)(1), a “party may amend its pleadings once as a matter of course within . . . 21 days after

 serving it, or . . . 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is

 earlier.” Rule 15(a)(2) states that “[i]n all other cases, a party may amend its pleading only with

 the opposing party’s written consent or the court’s leave. The court should freely give leave when

 justice so requires.”



                                                     3
Case 1:18-cv-17122-RBK-AMD Document 39 Filed 10/14/20 Page 4 of 11 PageID: 233




        The Third Circuit has shown a strong liberality in allowing amendments under Rule 15 to

 ensure that claims will be decided on the merits rather than on technicalities. Dole v. Arco Chem.

 Co., 921 F.2d 484, 487 (3d Cir. 1990). Leave to amend under Rule 15 should be denied only in

 certain circumstances, such as “undue delay, bad faith or dilatory motive on the part of the movant,

 repeated failure to cure deficiencies by amendments previously allowed, undue prejudice, or clear

 futility of the amendment[.]” Foman v. Davis, 371 U.S. 178, 182 (1962); Fed. Deposit Ins. Corp.

 v. Bathgate, 27 F.3d 850, 874 (3d Cir. 1994). “‘Futility’ means that the complaint, as amended,

 would fail to state a claim upon which relief could be granted.” Shane v. Fauver, 213 F.3d 113,

 115 (3d Cir. 2000) (citation omitted). In other words, a claim is “futile” if it would not survive a

 motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). Id.; United States v.

 Sensient Colors, Inc., No. 07-1275, 2009 WL 394317, at *3 (D.N.J. Feb. 13, 2009), aff’d, 649 F.

 Supp. 2d 309 (D.N.J. 2009). Accordingly, “futility” is governed by the same standard as a motion

 to dismiss.

        B. Motion to Dismiss

        Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss an action for failure to

 state a claim upon which relief can be granted. When evaluating a motion to dismiss, “courts accept

 all factual allegations as true, construe the complaint in the light most favorable to the plaintiff,

 and determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

 to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Phillips v. Cty.

 of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). In other words, a complaint survives a motion to

 dismiss if it contains enough factual matter, accepted as true, to “state a claim to relief that is

 plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).




                                                  4
Case 1:18-cv-17122-RBK-AMD Document 39 Filed 10/14/20 Page 5 of 11 PageID: 234




        To make this determination, courts conduct a three-part analysis. Santiago v. Warminster

 Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the Court must “tak[e] note of the elements a plaintiff

 must plead to state a claim.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the

 Court should identify allegations that, “because they are no more than conclusions, are not entitled

 to the assumption of truth.” Id. (quoting Iqbal, 556 U.S. at 680). “Threadbare recitals of the

 elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

 (quoting Iqbal, 556 U.S. at 678). Finally, “when there are well-pleaded factual allegations, a court

 should assume their veracity and then determine whether they plausibly give rise to an entitlement

 for relief.” Id. (quoting Iqbal, 556 U.S. at 679). A complaint cannot survive a motion to dismiss

 where a court can only infer that a claim is merely possible rather than plausible. Id.

        In the Third Circuit, a statute of limitations defense may be raised under Rule 12(b)(6) only

 if the “time alleged in the statement of a claim shows that the cause of action has not been brought

 within the statute of limitations.” Hanna v. U.S. Veterans’ Admin. Hosp., 514 F.2d 1092, 1094 (3d

 Cir. 1975). However, at the motion to dismiss phase, it must be “apparent on the face of the

 complaint” that the statute of limitations bars the claim; otherwise “[the statute of limitations] may

 not afford the basis for a dismissal of the complaint under Rule 12(b)(6). Bethel v. Jendoco Constr.

 Corp., 570 F.2d 1168, 1174 (3d Cir. 1978).

 III.   Discussion

        A. Motion to Amend

        Plaintiffs seek leave to amend their Complaint to add substantive allegations. (Mot. to

 Amend. at 2.) Plaintiffs argue these additional allegations will show “a pattern of wrongdoing

 against the Defendant for purposes of asserting a continuing violation relative to the statute of

 limitations.” (Mot. to Amend at 2.)



                                                   5
Case 1:18-cv-17122-RBK-AMD Document 39 Filed 10/14/20 Page 6 of 11 PageID: 235




                1. Whether Rule 15(a)(1) or Rule 15(a)(2) Governs

        As an initial matter, the parties disagree over whether the motion should be governed by

 Rule 15(a)(1) or by Rule 15(a)(2). If Rule 15(a)(1) applies, then Plaintiffs may freely amend their

 Complaint, as a matter of course, without requiring leave from the Court to do so. However, if

 Rule 15(a)(2) applies, then the Court may only grant leave to amend if it determines that the

 proposed amendments are not “futile.”

        Under Rule 15(a)(1), a party may amend its pleading once as a matter of course “21 days

 after service of a motion under Rule 12(b)[.]” Here, Plaintiffs filed their initial Complaint on

 November 6, 2018. On December 19, 2018, the District filed its Motion to Dismiss. Therefore,

 based on a plain reading of Rule 15(a)(1), Plaintiffs had 21 days from December 9, 2018 to amend

 their Complaint as a matter of course. Accordingly, Plaintiffs could freely amend their Complaint

 until January 9, 2019. Plaintiffs did not amend their Complaint within this timeframe. Accordingly,

 Defendants argue that Plaintiffs cannot now seek leave to amend under Rule 15(a)(1).

        In response, Plaintiffs argue that the time to amend their Complaint as a matter of course

 was “renewed” because Magistrate Judge Donio administratively terminated the case pending the

 outcome from the administrative court and dismissed Defendant’s original Motion to Dismiss

 without prejudice. (Reply at 4–5.) On April 15, 2020, Magistrate Judge Donio vacated the order

 administratively terminating the case, and Defendant refiled its Motion to Dismiss on April 16,

 2020. Therefore, Plaintiffs insist that they had a renewed 21-day period to amend as a matter of

 course from the date of refiling. (Opp. at 3–4.)

        The Court finds Plaintiffs’ argument unpersuasive for two reasons. First, nothing in Rule

 15(a)(1) indicates that a party receives a renewed 21 days to amend as a matter of course after the

 refiling of a Rule 12(b) motion. Rather, Rule 15(a)(1) requires the party to amend its pleading



                                                    6
Case 1:18-cv-17122-RBK-AMD Document 39 Filed 10/14/20 Page 7 of 11 PageID: 236




 within 21 days after service of a motion. Accordingly, Defendant’s refiling of its Rule 12(b) motion

 is immaterial for calculating Plaintiffs’ deadline to amend. Plaintiffs have failed to cite any

 authority that would support otherwise. Second, and perhaps more importantly, Magistrate Judge

 Donio did not administratively terminate the case and dismiss Defendant’s Motion to Dismiss until

 January 17—8 days after Plaintiffs’ time elapsed to amend their Complaint as a matter of course.

 Therefore, Plaintiffs did not timely amend their Complaint within the original 21 days before the

 Motion to Dismiss was denied. Accordingly, because the Court finds that Plaintiff’s 21-day period

 to amend their Complaint following the initial filing of the Rule 12(b)(6) Motion to Dismiss has

 expired, this Motion for Leave to File an Amended Complaint will be governed by Rule 15(a)(2). 1

                  2. Whether the Amendment Would Be Futile

         Defendant argues that the Court should not grant Plaintiffs leave to amend their Complaint

 because the proposed amendments would be futile. (Opp. at 6.) As noted above, an amendment

 would be futile if it would not survive a motion to dismiss. Massarsky v. General Motors Corp.,

 706 F.2d 111, 125 (3d Cir.), cert. denied, 464 U.S. 937 (1983). Defendants argue that Plaintiffs

 amendments would be futile because, even accepting these amendments as true, Plaintiffs NJLAD

 claim is barred by the statute of limitations. (Opp. at 7.)

         The NJLAD provides that “[a]ll persons shall have the opportunity to obtain employment,

 . . . without discrimination because of race, creed, color, national origin, ancestry, age, marital

 status, affectional or sexual orientation, familial status, disability, nationality, sex, gender identity


 1
   The Court is aware of the substantially similar proceedings in Brown v. Camden City School District, No. 1:19-cv-
 00114, which is currently pending before the Court. That case and this case have been consolidated for discovery
 purposes only. (Doc. 9.) In Brown, the plaintiff filed a nearly identical Motion to Amend, asserting that she could
 amend as a matter of course under Rule 15(a)(1). See Mot. to Amend, Brown v. Camden City School District, No.
 1:19-cv-00114. However, in Brown, the 21-day period for plaintiff to amend the Complaint as a matter of course had
 not lapsed when Magistrate Judge Donio issued the order administratively terminating the case. Accordingly, the
 Court found that Rule 15(a)(1) was the proper governing standard. Conversely, here, the time to amend had already
 lapsed when Judge Donio issued the order administratively terminating the case.


                                                         7
Case 1:18-cv-17122-RBK-AMD Document 39 Filed 10/14/20 Page 8 of 11 PageID: 237




 or expression[.]” N.J.S.A. 10:5–4. To establish a prima facie case of discrimination for a failure-

 to-promote claim under the NJLAD, a plaintiff “must show that (i) [he] belongs to a protected

 class; (ii) [he] applied for and was qualified for a particular position; (iii) [he] was rejected for the

 position; and (iv) after the rejection, the position remained open and [d]efendant continued to seek

 applications from persons with [p]laintiff’s qualifications.” Cubbage v. Bloomberg, L.P., Civ. No.

 05-2989, 2010 WL 3488619, at *14 (E.D. Pa. Aug. 31, 2010) (citing Allen v. Nat’l R.R. Passenger

 Corp., Civ. No. 07–3781, 2005 WL 2179009, at *6 (E.D. Pa. Sept.6, 2005)).

         The New Jersey Supreme Court has determined that NJLAD claims are subject to a two-

 year statute of limitations. Smith v. Twp. of E. Greenwich, 519 F. Supp. 2d 493, 505 (D.N.J. 2007),

 aff’d, 344 F. App’x 740 (3d Cir. 2009), as amended (Nov. 3, 2009) (quoting Shepherd v.

 Hunterdon Dev. Ctr., 803 A.2d 611 (N.J. 2002)). The two-year statute of limitations begins to run

 upon the occurrence of a discrete retaliatory or discriminatory act. Illas v. Gloucester Cty. Sheriff's

 Dept., No. 14-4061, 2015 WL 778806, at *4 (D.N.J. 2015) (quoting Roa v. Roa, 200 N.J. 555, 985

 A.2d 1225 (N.J. 2010)). This is because “[d]iscriminatory termination and other similar abrupt,

 singular adverse employment actions that are attributable to invidious discrimination generally are

 immediately known injuries[.]” Alexander v. Seton Hall Univ., 8 A.3d 198, 202 (N.J. 2010) (citing

 Roa, 985 A.2d at 1225).

         However, “New Jersey courts recognize that [w]hen an individual is subject to a continual,

 cumulative pattern of tortious conduct, as is the case when a plaintiff is subject to a hostile work

 environment, the statute of limitations does not begin to run until the wrongful actions cease.” Sgro

 v. Bloomberg L.P., 331 Fed App’x 932, 938 (3d Cir. 2009). This is otherwise known as the

 “equitable continuing violations doctrine.” Id. To qualify for the equitable continuing violations

 doctrine, “the plaintiff must establish that the harassment is more than the occurrence of isolated



                                                    8
Case 1:18-cv-17122-RBK-AMD Document 39 Filed 10/14/20 Page 9 of 11 PageID: 238




 or sporadic acts of intentional discrimination.” Id. However, the Third Circuit, applying New

 Jersey law, has made clear that “discrete acts—such as demotions, . . . failures to promote, and

 other adverse employment actions . . . do not fall under the continuing violations doctrine” and

 therefore “are subject to the NJLAD’s two-year statute of limitations.” Id. at 938.

         Here, Defendant argues that this litigation arises from a singular, discrete act, and therefore

 the two-year statute of limitations applies. (Opp. at 6.) The Court agrees. The alleged

 discriminatory act giving rise to this action occurred when Plaintiffs were demoted from vice

 principals to teachers, which, based on the facts alleged in the proposed Amended Complaint,

 occurred on June 30, 2016. (Proposed Am. Compl. ¶¶2, 71.) Because the demotion was a single

 discrete act, the alleged discrimination was actionable at the time the demotion occurred. See Illas,

 No. 14-4061, 2015 WL 778806, at *4. Accordingly, the statute of limitations period began to run

 on June 30, 2016 and expired on June 30, 2018. Because Plaintiffs did not file their Complaint

 until November 2018, the two-year statute of limitations bars the claim.

         Plaintiffs argue that the Court should find that the continuing violations doctrine tolls the

 statute of limitations. (Reply at 6–8.) Plaintiffs’ proposed Amended Complaint seeks to introduce

 two new allegations, which Plaintiffs argue support the continuing violations doctrine. First,

 Plaintiffs plead additional allegations surrounding the District’s failure to comply with the

 Commissioner’s directive to reinstate Plaintiffs in the Lead Educator title. (Proposed Am. Compl.

 ¶¶75-78.) Second, Plaintiffs plead that the District participated in an ongoing failure to promote

 Plaintiffs to the title of Lead Educator. (Id. ¶89.) Together, Plaintiffs argue that these allegations

 establish a “pattern of conduct which continues to present, and which constitutes a continuing

 violation[.]” (Id. ¶2.)




                                                   9
Case 1:18-cv-17122-RBK-AMD Document 39 Filed 10/14/20 Page 10 of 11 PageID: 239




        The Court finds these arguments unpersuasive. Even accepting these allegations as true,

 Plaintiffs fail to establish that this was more than a singular adverse employment action or that this

 rises to the level of a “continual, cumulative pattern of tortious conduct” that would allow Plaintiffs

 to invoke the continuing violations doctrine. Moreover, the proposed additions to the Amended

 Complaint make broad conclusory statements that “the District’s efforts as outlined herein

 constitute a pattern of conduct which continues to present, and which constitutes a continuing

 violation for purposes of New Jersey Law Against Discrimination[.]” However, on a motion to

 dismiss, the Court cannot rely on legal conclusions unsupported by factual allegations.

        In sum, the Court finds that the proposed amendments fail to establish that the continuing

 violations doctrine should toll the statute of limitations. Accordingly, the Court finds that the

 statute of limitations bars Plaintiffs’ NJLAD claim. This remains true even if the Court were to

 allow Plaintiffs to amend their Complaint. Accordingly, the amendments are futile. Thus, the Court

 denies Plaintiffs’ Motion for Leave to Amend.

        B. Motion to Dismiss

        Defendant’s Motion to Dismiss Count I of Plaintiffs’ Complaint makes only one

 argument—that the NJLAD claim is barred by the applicable statute of limitations. Plaintiff has

 conceded that if the Motion for Leave to Amend is denied, then they “would not be in a position

 to oppose the District’s instant motion to dismiss.” (Doc. 30.) For all the aforementioned reasons,

 the Court concludes that the statute of limitations bars the NJLAD claim. Accordingly, the Court

 grants the Motion to Dismiss Count I of Plaintiffs’ Complaint.




                                                   10
Case 1:18-cv-17122-RBK-AMD Document 39 Filed 10/14/20 Page 11 of 11 PageID: 240




 IV.    Conclusion

        For the reasons contained herein, Plaintiffs’ Motion for Leave to File an Amended

 Complaint (Doc. 21) is denied, and Defendant’s Motion to Dismiss (Doc. 20) is granted. An

 accompanying Order will issue.




 Dated: 10/13/2020                                              /s/ Robert B. Kugler
                                                                ROBERT B. KUGLER
                                                                United States District Judge




                                            11
